DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on January 17, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 12, the claim recites “the longitudinal axis”, which lacks antecedent basis.
	Claims 13-15 are rejected as dependent upon claim 12.
	As to claim 14, the claim recites “an area of the outer surface of the center lenslet is less than an area of the outer surface of any of the plurality of peripheral lenslets such that an intensity of the one or more respective collimated light beams exiting the center lenslet is less than an intensity of the one or more respective collimated light beams exiting the plurality of peripheral lenslets” which is a function “such that an intensity…is less than” which does not necessarily follow from having a smaller surface area (MPEP 2173.05(g)).  Intensity of light has units of power Watts (W) per area (m2) and therefore, for the same power (W), a smaller area would actually produce higher intensity.  In other words Intensity             
                ∝
            
         W/m2, thus for W constant, and area decreasing, the Intensity increases.  It is unclear how the function of the intensity through the center lenslet is less than the intensity through the peripheral lenslet(s) by having smaller area is accomplished.  Is the power also reduced?  Is the smaller area acting as some iris or stopping down of the beam?  Is the proportion of light distribution among lenslets changing due to the surface area modification?
	For purposes of compact prosecution, Examiner will interpret claim 14 such that so long as the outer surface area of center lens is smaller, such a feature is necessarily present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-17 are rejected under 35 U.S.C. 102(a2) as being anticipated by Bloeman et al. (US 2020/0194973 - Bloeman).
	As to claim 1, Bloeman teaches a device (Bloeman Fig. 7, Fig. 8; Fig. 12) comprising a sensor (Bloeman Fig. 12 - 221) including a transmission module configured to transmit a plurality of collimated light beams (Bloeman Fig. 12 - 100; Fig. 7 - 100; Fig. 8 - 100), a light source (Bloeman Fig. 7 - 130; Fig. 8 - 130), and a transmission beam splitter including a plurality of lenslets (Bloeman Fig. 7 - 140, 143; para. [0063]; Fig. 8 - 145, 143; para. [0064]), the plurality of lenslets including a center lenslet and a plurality of peripheral lenslets that surround the center lenslet (Bloeman Fig. 7 - 143, 140; Fig. 8 - 145, 143; Fig. 4 - 140; Fig. 5 - 140), the transmission beam splitter configured to receive one or more light beams from the light source and refract the one or more light beams for forming the plurality of collimated light beams (Bloeman Fig. 7 - 150; Fig. 8 - 150).
	As to claim 2, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Bloeman teaches the light source is a VCSEL (Bloeman Fig. 7 - 130; para. [0058]).
	As to claim 3, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Bloeman teaches the VCSEL includes one or more emitters for generating the one or more light beams (Bloeman Fig. 7 - 130; Fig. 8 - 130).
	As to claim 4, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Bloeman teaches the VCSEL includes three emitters (Bloeman Fig. 7 - 130; Fig. 8 - 130).
	As to claim 5, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Bloeman teaches the plurality of peripheral lenslets encircle the center lenslet (Bloeman Fig. 4).
	As to claim 6, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Bloeman teaches each of the plurality of lenslets of the transmission beam splitter is configured to receive the one or more light beams and refract the one or more light beams for forming one or more respective collimated light beams (Bloeman Fig. 7 - 10, 150; para. [0063]; Fig. 8 - 10, 150).
	As to claim 7, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Bloeman teaches each lenslet has an inner surface and an outer surface (Bloeman Fig. 7 - 140, 143; Fig. 8 - 145, 143), wherein the one or more light beams from the light source enter each lenslet through the inner surface and exit each lenslet through the outer surface (Bloeman Fig. 7 - 10, 150; Fig. 8 - 10, 150), and wherein a three-dimensional shape of the outer and inner surface of each lenslet is configured such that the one or more light beams from the light source passing through each lenslet are refracted to form the one or more respective collimated light beams (Bloeman Figs. 7, 8; para. [0063], [0064]). 
	As to claim 8, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Bloeman teaches the plurality of collimated light beams includes one or more respective collimated light beams formed by each lenslet (Bloeman Fig. 7 - 150; Fig. 8 - 150).
	As to claim 9, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Bloeman teaches each collimated light beam of the plurality of collimated light beams has a propagation direction (Bloeman Figs. 7, 8), and wherein each propagation direction is different from each other propagation direction (Bloeman Figs. 7, 8 - 150).
	As to claim 10, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Bloeman teaches the three dimensional shape of the outer and inner surface of each lenslet is based upon one or more of propagation directions of the plurality of collimated light beams, and refractive indices of the plurality of lenslets (Bloeman Figs. 7, 8; para. [0063], [0064], [0034]).
	As to claim 11, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Bloeman teaches the three-dimensional shape of the inner surface of each of the plurality of lenslets is configured to provide a first propagation direction for each of the one or more light beams upon passing through the inner surface of each of the plurality of lenslets (Bloeman Fig. 7 - 140; Fig. 8 - 145), and wherein the three-dimensional shape of the outer surface of each of the plurality of lenslets is configured to provide a second propagation direction for each of the one or more light beams upon passing through the outer surface of each of the plurality of lenslets (Bloeman Fig. 7 - 143; Fig. 8 - 143).
	As to claim 12, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Bloeman teaches the center lenslet is positioned symmetrically on the longitudinal axis (Bloeman Fig. 7, Fig. 8; Fig. 4).
	 As to claim 15, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Bloeman teaches the three-dimensional shape of the outer and inner surface of the center lenslet is configured such that the one or more light beams from the light source passing through the center lenslet are refracted to form the one or more respective collimated light beams propagating approximately parallel to the longitudinal axis (Bloeman Figs. 7-8 - 150).
	As to claim 16, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Bloeman teaches the sensor includes a receiving module configured to receive a plurality of light beams (Bloeman Fig. 12 - 221), wherein the plurality of light beams are reflections of the plurality of collimated light beams from one or more objects (Bloeman Fig. 12 - 300; para. [0067]), and wherein the sensor further includes a processor configured to determine distances from the sensor to the one or more objects based on a time-of flight analysis for each of the plurality of collimated beams (Bloeman Fig. 12; para. [0067]).
	As to claim 17, Bloeman teaches a device comprising a light source including one or more emitters for generating one or more light beams (Bloeman Fig. 7 - 130; para. [0058]; Fig. 8 - 130), a transmission beam splitter including a plurality of lenslets (Bloeman Fig. 7 - 140, 143; para. [0063]; Fig. 8 - 145, 143; para. [0064]), each of the plurality of lenslets configured to receive the one or more light beams and generate one or more respective collimated light beams (Bloeman Fig. 7 - 10, 150; para. [0063]; Fig. 8 - 10, 150), each of the plurality of lenslets includes an inner surface and outer surface (Bloeman Fig. 7 - 140, 143; Fig. 8 - 145, 143), the one or more light beams enter each of the plurality of lenslets through the inner surface and exit each of the plurality of lenslets through the outer surface (Bloeman Fig. 7 - 10, 150; Fig. 8 - 10, 150), a shape of the outer and inner surfaces of each of the plurality of lenslets is configured such the that one or more light beams passing through each of the plurality of lenslets are refracted to form the one or more respective collimated light beams (Bloeman Figs. 7, 8; para. [0063], [0064]).

Claims 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Li (US 2010/0208487 - Li).
	As to claim 19, Li teaches a transmission beam splitter having a longitudinal axis (Li Fig. 2 - 3; Figs. 3A,B - 3) comprising a center lenslet positioned on the longitudinal axis (Li Fig. 2 - lenslet in center of (3); Fig. 9 - lenslet of sides (20); Fig. 10; Fig. 11, Fig. 13), 
	a plurality of peripheral lenslets positioned circumferentially around the longitudinal axis (Li Fig. 2; Figs. 9-11, 13), 
	wherein each of the plurality of peripheral lenslets includes a top edge connecting with a portion of a circumferential edge of the center lenslet (Li Fig. 9 - 20; Figs. 10-11, Fig. 13),
	wherein each of the plurality of peripheral lenslets includes two side edges (Li Fig. 9 - 21, 22; Figs. 10-11, 13),
	wherein each side edge of each of the plurality of peripheral lenslets connects with a side edge of an adjacent peripheral lenslet (Li Fig. 9 - 21, 22; Figs. 10-11, 13), 
	wherein each of the plurality of lenslets includes an inner surface and an outer surface (Li Figs. 2, 3A-B - 3), and a shape of the outer and inner surfaces of each of the plurality of lenslets is configured such that one or more light beams passing through each lenslet are refracted to form one or more respective collimated light beams (Li Figs. 2, 3A-B; para. [0042]), the one or more respective collimated light beams having different propagation directions (Li Fig. 5).
	As to claim 20, Li teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Li further teaches the outer surface of each of the plurality of peripheral lenslets is larger than the outer surface of the center lenslet (Li Fig. 11 - 26; para. [0055]; Fig. 13 - 28, 30; para. [0056]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bloeman as applied to claims 12, 17 above, and further in view of Li (US 2010/0208487 - Li; cited above).
	As to claim 13, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Bloeman further teaches the transmission beam splitter includes at least four peripheral lenslets (Bloeman Fig. 4; Fig. 5), but doesn’t specify each of the plurality of peripheral lenslets includes a top edge physically coupled to a portion of a circumferential edge of the center lenslet, and wherein each of the plurality of peripheral lenslets includes two side edges, each side edge of each of the plurality of peripheral lenslets physically coupled to a side edge of an adjacent peripheral lenslet.
	In the same field of endeavor Li teaches a collimating beam splitter with lenslets having a center lenslet (Li Fig. 2 - 3; para. [0042]; Fig. 9 - 20; para. [0034], [0053]) and including at least four peripheral lenslets (Li Fig. 9 - 23, 22; para. [0034], [0053]), wherein each of the plurality of peripheral lenslets includes a top edge physically coupled to a portion of a circumferential edge of the center lenslet (Li Fig. 9 - 20; Fig. 10; Fig. 11), and wherein each of the plurality of peripheral lenslets includes two side edges (Li Fig. 9 - 21, 22; Fig. 10; Fig. 11), each side edge of each of the plurality of peripheral lenslets physically coupled to a side edge of an adjacent peripheral lenslet (Li Fig. 9 - 21, 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the center and peripheral lenslets as coupled via side and circumferential edges since, as taught by Li, such arrangement allows for increasing light output and reduce ineffective light areas for collimating light (Li para. [0017], [0019], [0021]).
	As to claim 14, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify an area of the outer surface of the center lenslet is less than an area of the outer surface of any of the plurality of peripheral lenslets such that an intensity of the one or more respective collimated light beams exiting the center lenslet is less than an intensity of the one or more respective collimated light beams exiting the plurality of peripheral lenslets.
	In the same field of endeavor Li teaches a collimating beam splitter with lenslets having a center lenslet (Li Fig. 2 - 3; para. [0042]; Fig. 9 - 20; para. [0034], [0053]) and peripheral lenslets (Li Fig. 9 - 23, 22; para. [0034], [0053]) wherein an area of the outer surface of the center lenslet is less than an area of the outer surface of any of the plurality of peripheral lenslets (Li Fig. 11 - 26; para. [0055]; Fig. 13 - 28, 30; para. [0056]) such that an intensity of the one or more respective collimated light beams exiting the center lenslet is less than an intensity of the one or more respective collimated light beams exiting the plurality of peripheral lenslets (Li Fig. 11 - 26; para. [0055]; Fig. 13 - 28, 30; para. [0056] - as discussed above, it is presumed the function follows from a smaller center lens surface area).
	As to claim 18, Bloeman teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Bloeman further teaches the transmission beam splitter includes a plurality of peripheral lenslets and a center lenslet (Bloeman Fig. 4), wherein the center lenslet is positioned on a longitudinal axis of the transmission beam splitter (Bloeman Fig. 4; Fig. 7; Fig. 8), but doesn’t specify wherein each peripheral lenslet has a top edge connecting with a portion of a circumferential edge of the center lenslet, and each of the plurality of peripheral lenslets includes two side edges, each side edge of each of the plurality of peripheral lenslets connecting with a side edge of an adjacent peripheral lenslet.
	In the same field of endeavor Li teaches a collimating beam splitter with lenslets having a center lenslet (Li Fig. 2 - 3; para. [0042]; Fig. 9 - 20; para. [0034], [0053]) and peripheral lenslets (Li Fig. 9 - 23, 22; para. [0034], [0053]), wherein each of the plurality of peripheral lenslets includes a top edge connecting with a portion of a circumferential edge of the center lenslet (Li Fig. 9 - 20; Fig. 10; Fig. 11), and each of the plurality of peripheral lenslets includes two side edges (Li Fig. 9 - 21, 22; Fig. 10; Fig. 11), each side edge of each of the plurality of peripheral lenslets physically coupled to a side edge of an adjacent peripheral lenslet (Li Fig. 9 - 21, 22).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the center and peripheral lenslets as coupled via side and circumferential edges since, as taught by Li, such arrangement allows for increasing light output and reduce ineffective light areas for collimating light (Li para. [0017], [0019], [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 11, 2022